 



Exhibit 10.2(a)

 

Maximum Guarantee Contract

Contract No.: Pingyin(Shenzhen) Zongzi A250201701030001(ebao003)

 

Party A (Creditor): PINGAN BANK CO., LTD. SHENZHEN BRANCH

Address: NO1099 Shennanzhonglu Road, Shenzhen

 Tel.: 23480048              Fax: 23480054

Principal: Guiping Yao             Position: President

 

Party B (Guarantor): Dangyu Pan 

Certificate Type *:ID Certificate No. *:

(The contents expressed with “*” may not be written if Party B is an unit)

 

Address:
                                                                                            
Tel.:                                                  Fax:
                                         Legal Representative **: Position **:

(The contents expressed with “**” may not be written if Party B is an
individual)

 

Whereas Party B is willing to act as the Guarantor of Party A and provide Party
A with maximum joint liability guarantee in order to ensure the execution of the
contract between Party A and SHENZHEN HIGHPOWER TECHNOLOGY CO., LTD.
(hereinafter referred to as the Debtor), IN WITNESS WHEREOF, Party A and Party B
hereby agree to conclude and sign this Contract upon consensus through
consultation between both Parties. Both Parties shall abide by the following
terms and conditions.

 

Article 1 Guarantee and Guarantee Liability

1.1 Scope of guarantee

The scope of guarantee hereunder is as follows (expressed with “√” in front of
the option):

 (√) The principal, interest, compound interest and default interest of all the
debts (including contingent debts), and the expenses for realizing the
creditor’s rights which shall be borne by the Debtor under the Comprehensive
Credit Line Contract of pingyin(Shenzhen)zongzi A250201701030001(ebao002)
(hereinafter referred to as “the Main Contract”). The maximum principal
(balance) of the debts shall be (converted into) RMB (currency) (in words)
seventy million Yuan only.

( ) (Converted into) (currency) (in words) of the principal of all the debts
(including contingent debts) (converted into) (currency) (in words) , and the
corresponding interest, compound interest and default interest, and the expenses
for realizing the creditor’s rights which shall be borne by the Debtor under the
Contract of PY No. (hereinafter referred to as “the Main Contract”). Party A
shall have the right to ask Party B to bear guarantee liability for the debt
balance within the aforesaid scope of guarantee as long as the debts under the
Main Contract are not fully repaid.

( ) Performance of the debts under all the credit line contracts and specific
credit business contracts (hereinafter referred to as “the Main Contract”)
concluded and signed by and between the Debtor and Party A dated from YYYY MM DD
to YYYY MM DD. The date of signature of the Main Contract shall be within this
period and the execution period of the Main Contract is not limited to this
period. The scope of Party B’s maximum guarantee shall include the principal,
interest, compound interest and default interest of all the debts (including
contingent debts), and the expenses for realizing the creditor’s rights which
shall be borne by the Debtor under the Main Contract. The maximum principal
(balance) of the said debts shall be (converted into) (currency) (in words) .

 



 

 

 

( ) The principal of the debts not fully repaid by the Debtor (converted into)
(currency) (in words) , and the interest, compound interest and default interest
thereof, and the expenses for realizing the creditor’s rights under the Contract
of PY No. (hereinafter referred to as “the Main Contract”).

 (     )

Interest, default interest and compound interest shall be calculated according
to the stipulations of the Main Contract until the debts are fully repaid. The
expenses for realizing the creditor’s rights shall include but not be limited to
announcement cost, delivery fee, appraisal fee, attorney fee, legal cost,
traveling expenses, evaluation fee, auction fee, property preservation cost and
enforcement fee.

The exchange rate of currencies other than RMB shall be converted according to
the foreign exchange rate published by Party A when the specific business
occurs.

1.2 Guarantee period of this Contract:

(√) The guarantee period hereunder shall be from the date of effectiveness of
this Contract to two years after the expiration of the debt performance term
specified in the Main Contract. The guarantee period of each specific credit
business shall be calculated separately. In case of extension of any specific
credit, the guarantee period shall be extended to two years after the expiration
of the extended term.

(    ) The guarantee period hereunder shall be from the date of release of the
loan under the Main Contract to the date when handles and completes the
procedures for real estate mortgage registration taking Party A as the mortgagee
and the relevant ownership certificates are submitted to Party A.

(    ) The guarantee period hereunder shall be from the date of effectiveness of
this Contract to                                                

(    )

If Party A transfers its creditor’s rights to a third person by law during the
guarantee period, Party B hereby agrees to bear guarantee liability within the
original scope of guarantee.

1.3 If the Debtor transfers its credit line granted by Party A to a third party
to use, Party B hereby agrees to bear guarantee liability for the transferred
part according to the stipulations of this Contract. The specific
credit-transferred object and amount are as follows:

1.                                          (the transferee), amount: (converted
into)              (currency) (in words) ;

2.                                          (the transferee), amount: (converted
into)             (currency) (in words) ;

3.                                          (the transferee), amount: (converted
into)             (currency) (in words) ;

4. 

1.4 Party B shall bear guarantee liability hereunder independently. Party A
shall have the priority to ask Party B to bear guarantee liability no matter
whether there is any security or guarantee provided by the guarantor (including
the debtor of the Main Contract). If Party A waives the guarantee right for the
guaranteed property (including the guaranteed property provided by the Debtor)
or for other guarantors, Party B shall also take full guarantee liability
according to the stipulations of this Contract.

1.5 This Contract is an irrevocable contract.

1.6 The validity of this Contract is independent from the Main Contract. In case
of invalidity of the Main Contract or any clause of the Main Contract, this
Contract shall remain in force.

 



 

 

  

Article 2 Performance of Guarantee Liability

2.1 If the Debtor fails to perform any matured debt (including matured in
advance, same below) under the Main Contract, Party B ensures to repay the debt
unconditionally after the receiving of a written payment notice from Party A.
Any document about the Debtor’s failure to perform any matured debt given by
Party A shall be deemed as a written payment notice that Party A asks Party B to
make payment.

2.2 Party B hereby irrevocably authorizes Party A to deduct the principal and
interest of the Debtor’s matured debt and related expenses directly from any and
all accounts opened by Party B in any banking branch of Pingan Bank. Party A
shall notify Party B in writing after this deduction and shall have the right to
continuously claim Party B for the insufficient part. If the amount deducted is
not enough to repay all the matured debts and the Debtor delays for less than 90
days (including 90 days), the repayment priority of principal and interest is as
follows: (1) expenses; (2) interest (including default interest and compound
interest); (3) principal. If the Debtor delays for more than 90 days, the
repayment priority of the principal and interest of the advance payment is as
follows: (1) expenses; (2) principal; (3) interest (including default interest
and compound interest).

 

Article 3 Guarantor’s Warranties and Commitments

3.1 Party B has completed all the authorizations and approvals necessary for the
signature of this Contract. This Contract is the presentation of Party B’s true
meaning and may not result in violation of any agreement or commitment concluded
with any a third party. When this Contract is concluded and signed, Party B has
not violate any law, regulation and rule for environmental protection, energy
conservation and emission reduction, and pollution reduction, and Party B
promises to strictly abide by such laws, regulations and rules after the
conclusion of this Contract.

3.2 Party B is not involved in any litigation, arbitration, execution, appeal
and reconsideration procedure and other incident or case which may have major
adverse impact on the execution of this Contract, unless otherwise Party B
notified Party A in wiring prior to the conclusion of this Contract.

3.3 The following provisions are applicable if Party B is a legal person:

3.3.1 Party B is a company with good reputation duly established and validly
existing within the jurisdiction of the location where it is located. Party B
has all corporate rights and has obtained the government license and approval
for conducting its current business.

3.3.2 Party B shall, within the time limit requested by Party A, provide its
financial statements, number of all opening accounts, loan balance and other
relevant materials requested by Party A. Party B shall ensure the genuine,
completeness and objectivity of all the documents and materials provided, which
shall have no false record, misleading representation or material misstatement.
The financial statements shall be prepared strictly in accordance with the
Accounting Standards of China.

3.4 The following provisions are applicable if Party B is an individual:

3.4.1 Party B has provided his personal and family incomes and properties, and
other relevant materials required by Party A, and Party B warrants the genuine,
completeness and accuracy of the documents and materials that Party B has
provided.

3.4.2 Party B warrants coordinating Party A to supervise and inspect the incomes
and credit conditions of Party B. If Party A thinks the loan guarantee
conditions worsened during the execution period of this Contract, Party B shall
provide other guarantee measures accepted by Party A.

 



 

 

 

Article 4 Guarantor’s Rights and Obligations

4.1 Party B shall have the right to ask Party A to bear confidentiality
obligation for the materials provided by Party B, except otherwise prescribed by
laws and regulations, or specified by a regulatory authority or by both Parties,
or non-confidential information provided by Party B.

4.2 Party B has carefully read the Main Contract and confirmed all the clauses
of the Main Contract. Party B may not confirm the single credit contract or IOU
or other credit business voucher under the Main Contract which does not exceed
the specification of the Main Contract.

Party A and the Debtor may not obtain Party B’s consent for change of the Main
Contract. Party B shall continuously bear joint guarantee liability for the Main
Contract after change. However, if the principal of the debit is increased and
the loan term is extended without Party B’s written consent, Party B shall
continuously bear guarantee liability according to the amount and term
originally specified in the Main Contract.

4.3 Party B shall accept and ensure to coordinate Party A to supervise and
inspection Party B’s management situations and guarantee capacity. Party B shall
allow Party A to enter Party B’s business site for inspecting Party B’s assets,
financial status and management situations.

4.4 ( ) In case of transfer of major property rights, system change or transfer
of claims and debts occurring to Party B, Party B shall notify Party A of the
relevant issues in advance and obtain Party A’s written consent prior to such
change.

( ) If Party B has any one of the following circumstances, it shall notify Party
A thirty days in advance. If Party A thinks it will cause significant impact on
the performance of the Contract, Party B shall obtain Party A’s written consent
in advance:

(1) material change to Party B’s operating system, equity structure, property
organizational form and primary business, including but not limited to
implementation of contracting, lease, joint operation, reform of shareholding
system, merger, acquisition, joint venture (cooperation), division,
establishment of a subsidiary, trusteeship (takeover), sales of enterprise,
transfer of property rights and reduction of capital, etc.;

(2) disposal of important assets, of which the value exceeds 10% of the net
assets, by selling, gifting, lending, transferring, mortgaging (pledging) or
other means;

(3) its dividends exceed 30% of the net profits after tax of the current year or
exceed 20% of the total undistributed profits;

(4) it adds external investment of over 20% of its net assets after the Contract
becomes valid;

(5) it changes the debt clauses with other bank and pay off other long-term debt
in advance;

(6) Party B repays its shareholder debt; or

(7) it applies other bank for a credit line, or provides a third party with
security, or reduces or exempts a third party’s debt, with the debt amount
concerned exceeding 20% of its net assets.

4.5 Party B shall notify Party A within seven working days as of the date of
occurrence or possible occurrence of the following matters, and Party A shall
have the right to decide whether to request Party B and the Debtor to add
guaranty or directly take back all the loans as the case may be:

(1) business or financial status is worsened;

(2) Party B is highly fined by a competent authority or is involved in major
legal dispute;

(3) Party B, its shareholder, its legal representative or key manager is
involved in an important case, or Party B’s main asset goes under property
preservation or other compulsory measures; or there is any other incident which
causes Party B’s legal representative or key manager impossible to perform his
duties normally;

 



 

 

 

(4) Party B provides a third party with guarantee, causing significant adverse
impact on its financial condition or on the performance of its obligations under
this Contract;

(5) Party B goes into winding-up, ceasing of its operation for reorganization,
dissolution, closedown or bankruptcy, or its business license is revoked;

(6) its economic conditions become bad, such as unemployment, unit bankruptcy,
or major loss of personal property, major adverse change of personal physical
health, divorce with spouse, and other matters which may affect Party B’s
capacity to perform this Contract; or

(7) any other important event or default event which may affect the business
activities of Party B and the loan safety of Party A.

4.6 If Party B changes its domicile, mailing address, telephone number, business
scope, legal representative (work unit) or other relevant items, it shall notify
Party A in writing within seven working days after the change. In the event that
Party B fails to perform the said notification obligation, the notices and
documents given by Party A according to the original mailing address shall be
deemed to have been served.

4.7 ( ) Party B shall keep reasonable financial ratios within the loan term.

( ) The financial indicators shall reach the following standard within the loan
term:

  

Article 5 Breach of Contract

 5.1 Any one of the following cases shall be deemed as a default event referred
to herein:

(1) Party B fails to perform the compensative liability on time and in full;

(2) Party B violates some of its warranties and commitments or has any other
behavior not performing the obligations hereunder;

(3) Party B transfers its property or draws out capital;

(4) Party B has breach of contract under other contracts signed and concluded
with Party A or any other banks; or

(5) there is any major adverse change of Party B’s business and financial
status.

5.2 In case of any one of these default events listed in the preceding clause,
Party A shall have the right to take the following actions:

(l) To ask Party B to perform the compensative liability immediately;

(2) To ask Party B to provide new guarantee measures accepted by Party A;

(3) Party A claims Party B’s debtor for the right of subrogation or appeal to
the court to revoke Party B’s waiving of the creditor’s right due or Party B's
transfer of property free of charge or at an obviously unreasonable low price.
Party B shall provide all necessary coordination and assistance according to
Party A’s requirements, and all the costs and expenses caused to Party A arising
therefrom shall be borne by Party B; or

(3) Other remedial measures prescribed by laws and regulations.

 

Article 6 Other Provisions

( ) The Bank Enterprise Guarantee Business Cooperation Agreement (hereinafter
referred to as the Agreement) concluded and signed by and between Party A and
Party B is a fundamental legal document for standardizing the relation of rights
and obligations between both Parties. In case of any discrepancy between this
Contract and the Agreement, the Agreement shall prevail.

 



 

 

 

Chapter 7 Supplementary Provisions

7.1 ( ) Both Parties agree to handle compulsory enforcement notarization for
this Contract.

If Party B fails to completely or partly perform the obligations specified
herein when compulsory enforcement notarization is handled by both Parties for
this Contract, Party A shall have the right to apply the original notary public
for an enforcement certificate, and apply the competent people’s court (the
people’s court at the location where the person subject to enforcement lives or
where the property of the person subject to enforcement is located) for
enforcement holding the original notarial certificate and the enforcement
certificate.

(√) No compulsory enforcement notarization shall be handled for this Contract.

7.2 Party B authorizes Party A to inquire Party B’s credit standing including
information about social insurance from the credit information database of the
People’s Bank of China, the credit database established upon approval by the
competent credit investigation authorities, or relevant institutions,
departments and individuals. The credit report acquired through inquiry may be
used only within the scope prescribed by the interim measures for administration
of credit information database issued by the People’s Bank of China and other
relevant laws and regulations. As agreed by Party B, Party A may provide Party
B’s credit information for the credit information database of the People’s Bank
of China and the credit database established upon approval by the competent
credit investigation authorities.

7.3 Please confirm the options with √ in the brackets before the selected items.

7.4 Any and all disputes arising from the execution of the Contract shall be
settled by both Parties through consultation. Where consultation fails, the
following (2) shall be adopted for dispute settlement:

(1) To apply                     /               for arbitration in accordance
with the current arbitration rules of the commission. The award of the
arbitration shall be final and binding upon both Parties.

(2) To initiate a lawsuit in the people’s court at the location where Party A is
located;

(3) To initiate a lawsuit in the people's court of             /           .

7.5 This Contract shall be governed by the laws of the People's Republic of
China.

7.6 This Contract shall come into force upon the signature of all the parties
hereto (if one party is a natural person, the Contract shall be signed by the
party; if one party is a legal person or other organization, the Contract shall
be signed or sealed by the authorized signatory and affixed with the official
seal).

7.7 This Contract shall be made out in three originals for Party A holding two
and Party B, ( ) the Debtor and ( ) the registration authority each holding one.

 

Unit Seal of Party A: PINGAN BANK CO., LTD. SHENZHEN BRANCH:

 Signature of Legal Representative or Authorized Agent:Guiping Yao

  

Seal of Party B (if an unit):

Signature of Legal Representative or Authorized Agent:

 

Signature of Party B (if an individual) In person: Dangyu Pan

or Authorized Agent:

 



 

 